Exhibit 10.4.1

Amendment to Employment Agreement

Magnum Hunter Resources Corporation, a Delaware corporation (formerly Petro
Resources Corporation) (the “Company”) and Ronald D. Ormand (“Executive”)
entered into an Employment Agreement effective May 22, 2009 (the “Agreement”).
The Company and Executive desire to amend the Agreement effective as of
November 14, 2011, as follows:

FIRST: Section 1.1(e) of the Agreement is hereby amended by restatement in its
entirety as follows:

(e) “Change of Control” means a “Change in Control” as defined under the
Incentive Plan as in effect on November 14, 2011.

SECOND: Section 1.1(k) of the Agreement is hereby amended by restatement in its
entirety as follows:

(k) “Incentive Plan” means the Company’s Stock Incentive Plan as amended from
time to time.

 

Executed on the 17th day of November, 2011. Magnum Hunter Resources Corporation

/s/ Joe L. McClaugherty

By Joe L. McClaugherty, Chair, Compensation Committee of the Board of Directors
Executive

/s/ Ronald D. Ormand

Ronald D. Ormand

 

- 1 -